Exhibit 10.13.4

AMENDMENT NO. 3 TO SPRINT MASTER APPLICATION AND SERVICES AGREEMENT

This Amendment No. 3 (“Amendment No. 3”) to the Sprint Master Application and
Services Agreement (“Agreement”) effective September 1, 2010 (“Amendment No. 3
Effective Date”) is between Sprint United Management Company (“Sprint”), and
TeleNav, Inc., a Delaware corporation (“Supplier”). Except as otherwise
indicated, defined terms in this Amendment have the same meaning as in the
Agreement.

 

I. Background

 

  A. The parties entered into the Agreement on January 30, 2009.

The parties entered into Amendment No. 1 effective July 1, 2009.

The parties entered into Amendment No. 2 effective December 16, 2009.

The parties entered into an Addendum dated March 12, 2010.

 

  B. The parties agree to modify the Agreement as set forth in this Amendment
No. 3.

The parties agree as follows:

 

II. Amendment

 

  A. The Agreement is amended by adding the following additional text at the end
of Section 2.e:

Subject to the Terms of this Agreement, as between Sprint and Company, for those
Applications branded “TeleNav” the then-current TeleNav Terms of Use for such
Application will apply as between the user, Sprint and Supplier.

 

  B. This Agreement will be amended by the deleting of Section 10 and replacing
it as follows:

ADVERTISING

Company will ensure that all advertising that is served to or displayed on any
Device of any Sprint User, will comply with the terms of Exhibit J.

 

  C. This Agreement is amended by deleting Section 6.d. in its entirety and
replacing it as follows:

No Other Services [*****]. Company is prohibited from including Other Services,
or [*****] in connection with the Content to Users or Active Subscribers, except
in compliance with the [*****]

 

  D. This Agreement is amended by deleting Section 6.e. (1) and (2) in its
entirety..

 

  E. This Agreement is amended by deleting Section 6.f in its entirety and
replacing it as follows:

Preferred Supplier Status. Company will be Sprint’s preferred Application 5 (as
defined in Section 1 (e)) Supplier, until December 31, 2012, and subject to
Sprint’s rights in Section 25, Sprint will use reasonable commercially efforts
to feature Supplier’s navigation services more prominently than other navigation
applications on handsets and will use reasonable commercial efforts consistent
with Sprint’s overall product and pre-load strategy [*****]. In addition, Sprint
shall use reasonable commercial efforts to feature Supplier’s navigation
services more prominently than other navigation applications as it aligns with
Sprints overall device strategy.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

1



--------------------------------------------------------------------------------

 

  F. This Agreement will be amended by the deletion of the following sentence
from Section 20 d. iii of this Agreement:

Company will not [*****] from the activities contemplated under this Agreement
to [*****] based the User’s use of Sprint Services.

 

  G. The Agreement is amended by deleting Section 24.a. in its entirety and
replacing it as follows:

The initial term of this Agreement will commence on the Effective Date and end
December 31, 2012 (the “Initial Term”). This Agreement will automatically renew
(except Application 5) for additional twelve (12) month periods (each twelve
(12) month period is referred to as an “Extension Term”) unless terminated by
written notice to the other Party at least ninety (90) days prior to the
expiration of the Initial Term or an Extension Term. Each Extension Term,
together with the Initial Term is referred to as the “Term.”

Application 5 will not automatically renew and must have a written term
extension agreed to by both parties in order to extend the term beyond
December 31, 2012.

 

  H. The Agreement is amended by deleting Section 25.c and replacing as follows:

Sprint Termination For Convenience. Sprint may terminate this Agreement at any
time without liability, except for undisputed payment obligations, by providing
a written termination notice to Company. Unless otherwise specified in the
notice, the termination is effective 30 Business Days after Sprint delivers
written termination notice. Sprint will not terminate this Agreement for
convenience, as provided in this Section 25 (c), before June 30, 2012.

 

  I. The Agreement is amended by deleting Section 25.e in its entirety and
replacing it as follows:

Effect of Termination. Following any termination or expiration of this
Agreement, the Parties will cooperate to ensure that Sprint Users have the
ability to continue to access, in accordance with the terms of this Agreement,
previously purchased Applications for a period of time that is equal to the
license period granted by Company to Sprint Users prior to the date of
termination of the Agreement (for the avoidance of doubt, such license period
for monthly subscribers would be one month or billing cycle). Upon termination
or expiration of this Agreement, Sprint will reasonably cooperate in the orderly
transition of all existing Applications and Services to Supplier. Supplier may
require Sprint to provide a transition period for Sprint provided billing
services not to exceed [*****]. Such services will be compensated based upon the
payment percentage share in effect at the end of the Term for the duration of
the transition period. During the transition period, the parties will continue
to be bound by and perform in accordance with this Agreement. The terms and
conditions of this subsection will apply upon termination or expiration of the
Agreement.

 

  J. The Agreement is amended by deleting Section 26b. in its entirety.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

2



--------------------------------------------------------------------------------

 

  K. The Agreement is amended by deleting Section 5 of Exhibit A in its entirety
and replacing it as follows:

Application 5. Sprint Navigation, Transition to TeleNav GPS Navigator

Sprint Navigation is Sprint branded, but Supplier provided application for
Sprint consumer and business devices for Distribution Channels. These currently
include handsets that operate on the following operating systems: J2ME, BREW,
Blackberrys, WebOS, Windows Mobile, and Android.

The parties agree that as soon as reasonably practical, but not later than
September 30, 2010, Supplier will begin the transition of all Application 5
deliverables into Supplier branded services for all new devices going forward.
The parties will work together as it relates to the process for updating
existing handsets currently using the Sprint Brand to the Supplier brand over
time during the term of this Agreement.

The primary features and functionality of Application 5 are as follows:

1. Sprint Navigation Lite (Product 5a), TeleNav Lite

This product may not be made available in any combination with any Sprint bundle
without the prior written approval of Company (approval will not be unreasonably
withheld). This product will include an upgrade path to Sprint Navigation
Standard or Premium, as well as advertising. Features include but are not
limited to:

Text-based directions

Route previews

Business finder

Search along route

Ratings & reviews

Static map

2D “follow-me” map

Automatic Map updates

Personalized website

Address sharing

2. Sprint Navigation Standard (Product 5b), TeleNav Standard

Features include but are not limited to:

All Product 5a “Lite” features

Voice “real-time” Directions

Automatic re-routing

Navigation View (Turns, 2D Moving Maps, 3D Moving Maps)

Traffic Summary

Traffic Re-routing

Traffic Alerts

Traffic on map

Search for Gas by Price

Application Optimization for overall application performance improvement,

including Base Station Almanac and ELS data implementations

3. Sprint Navigation Premium (Product 5c), TeleNav Premium

Features include but are not limited to:

All Product 5a and 5b Lite & Standard features

Weather & Commuter Alerts

Speech Recognition for Address Input

Speech Recognition for POI Search

 

Sprint Confidential Information - Restricted

3



--------------------------------------------------------------------------------

 

4. Sprint Navigation Basic (Product 5d), TeleNav Basic

Features include but are not limited to:

All Product 5a Lite features

Voice “real-time” Directions

Automatic re-routing

Navigation View (Turns, 2D Moving Maps, 3D Moving Maps)

Application Optimization for overall application performance improvement,

including Base Station Almanac and ELS data implementations

Sprint will make reasonable efforts in Sprint produced press releases or written
communications to industry and financial analysts that reference Application 5
may attribute the development and operation of Application 5 under the Sprint
Navigation brand to Company by including a reference, where possible to
“TeleNav” or “Powered by TeleNav”.

Sprint will make reasonable efforts in Sprint produced press releases or written
communications to industry and financial analysts that reference Application 5
may attribute the development and operation of Application 5 under the TeleNav
GPS Navigator brand will to Company.

 

  L. Section 20 Privacy Policies and User Data will be amended by designating
the current paragraph “g. Location-Based Applications” as paragraph “g. 1.
Location-Based Applications: and immediately following such paragraph adding the
following new paragraph:

2. Aggregate Location-Based Information. With respect to any Location Based
Application provided under this Agreement, Sprint agrees that at Supplier’s
option, Supplier will display the then current Supplier Privacy Policy as it may
be adopted and in force from time to time as the policy that governs the use of
Privacy Restricted Data of any User. Supplier will be entitled to use such data
in the operation of the products listed in this Agreement for its business in
such manner as is reasonable and appropriate for the improvement and enhancement
of Supplier products and services, provided that it will not (i) transfer the
data to any third party, (ii) offer commercial access to the data for a service
related to the data discrete from Supplier services generally, (iii) will
provide to Sprint from time to time as requested a summary of the use of such
data and (iv) will provide such data to Sprint upon Sprint’s request. Sprint
agrees that effective as of the date of Amendment No. 3 it [*****] Aggregate
Data [*****] or to [*****] provided [*****] are entered into in support of
delivering the products listed in this Agreement. If at any time during the Term
of this Agreement, a law or regulation is enacted and comes into force that
limits or does not permit the use of Aggregated Data for the purposes for which
[*****] Supplier as provided above, then Supplier agrees that it will terminate
or modify [*****] on or before any law or regulation becomes effective.
“Aggregate Data” is collective data that relates to a group or category of
services or customers, from which individual customer identities and
characteristics have been removed. Aggregate Data is Sprint data and may only be
used with Sprint’s prior written approval and upon Sprint’s request Supplier
will provide access to Aggregate Data by Sprint. For the abundance of clarity,
Supplier will destroy all Aggregate Data provided by Sprint at the end of the
Term of this Agreement.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

4



--------------------------------------------------------------------------------

 

  M. The Agreement is amended by deleting Exhibit C in its entirety and
replacing with a new Exhibit C attached.

 

  N. The Agreement is amended by deleting Exhibit D in its entirety and
replacing with a new Exhibit D attached.

 

  O. The Agreement is amended by deleting Exhibit J in its entirety and
replacing with a new Exhibit J attached.

 

  P. The Agreement is amended by deleting the definition Bundled Offering set
forth in Exhibit I in its entirety and replacing it as follows:

“Bundled Offering” will mean Sprint Content bundles, which may be comprised of
multiple sources of Content as determined by Sprint, but which in all cases
include at a minimum a data plan and more than one data feature.

General

Other than as set forth above, the Agreement remains unchanged and in full force
and effect.

If there is a conflict between the terms of the Agreement, any previous
Amendment(s) and this Amendment No. 3, this Amendment No. 3 will control unless
otherwise stated in this Amendment No. 3.

This Amendment No. 3 executed by authorized representatives of Sprint and
Supplier incorporates the terms and conditions of the Agreement.

 

SPRINT UNITED MANAGEMENT COMPANY     TELENAV, INC. By:  

/s/ Eugene Agree

    By:  

/s/ Douglas S. Miller

Name:  

Eugene Agree

    Name:  

Douglas S. Miller

Title:  

Vice President

    Title:  

CFO

Date:  

9/17/10

    Date:  

9/16/10

 

Sprint Confidential Information - Restricted

5



--------------------------------------------------------------------------------

EXHIBIT C

CO-MARKETING, SALES TOOLS and PRODUCT COMMITMENTS

 

1. Sales Activities/Support

 

  a. Application(s) Material. Prior to and continuously after the Commercial
Launch Date, Company will create marketing and promotional materials concerning
the Application(s) and its availability over the Systems in accordance with the
terms of this Agreement, including but not limited to the Trademark requirements
set forth in Section 21 of the Agreement. Company will include the Sprint logo
provided to it by Sprint in agreed upon marketing and promotion material
(printed or electronic) related to each Application.

 

  b. Collateral Distribution to Sprint Sales Channels

 

  i) Prior to the Commercial Launch Date, for each Application available to
Sprint for distribution, Company will provide media master and web file (Adobe
Acrobat) of collateral and Sprint will have the right to review, approve,
reproduce and distribute copies of such collateral which it will do using
commercially reasonable efforts consistent with activities undertaken prior to
the date of Amendment No. 3. Such approval will not to be unreasonably withheld.
Post launch, Company will provide updated versions as determined by Company.

 

  ii) Sprint will determine the distribution channel for such collateral and
ensure that collateral will be made accessible to the Sprint sales force, direct
and indirect.

 

  iii) In the event that Sprint decides that such collateral should be
distributed through Sprint’s third party distribution vendor, Company will send
such collateral to such third party distribution vendor. Company will bear the
expense (including, but not limited to, cost to design, produce and distribute
the collateral) provided, however, the Parties will agree to Company’s expense,
such agreement not to be unreasonably withheld.

 

  iv) The above-described sales collateral to be provided by Company will
include, but not be limited to:

 

  (1) Customer Profile. Description of target customer. Description of
customers’ needs that are filled by Application(s);

 

  (2) Competitive Advantage. Comparison of Company with its competitors’
products and how each Application differs from competitors’ products;

 

  (3) Content for Sprint’s Quick Reference Brief. Description of each
Application, how it solves the Sprint Users’ needs and how using each
Application increases the return on investment for Sprint Users; and

 

  (4) Sprint logo.

 

  v) Company’s Distribution Channel. At Company’s discretion Company will
develop a collateral distribution process which will ensure simplified ordering
and prompt delivery of collateral to Sprint’s distribution channels.

 

  c. Electronic Sales Aids. Prior to and continuously after the Commercial
Launch Date, Company will make the following electronic sales tools available to
Sprint at company’s sole expense:

 

  i)

PowerPoint charts for use by Sprint describing each Application to Sprint Users
and/or prospect which charts will include a customer profile and content
detailing how the use of

 

Sprint Confidential Information - Restricted

6



--------------------------------------------------------------------------------

 

each Application increases the return on investment for Sprint Users and/or
prospect that Sprint can copy and use to create a faxable information sheet.
Sprint will (i) post such charts internally on the Sprint sales information
distribution intranet for confidential access by Sprint employees, contractors
and agents, (ii) use this information to create marketing material, including,
but not limited to faxable information sheets and (iii) to distribute such
information and information sheets to the Sprint User and/or prospect through
all Sprint’s sales channels.

 

  ii) Website URLs for referral of Sprint prospects and / or Sprint Users
seeking additional information. Sprint will link to Company’s product sites from
the Sprint website at appropriate locations.

 

  iii) Demonstration Accounts

 

  (1) Company will provide, as of the Effective Date, demonstration accounts,
logins and passwords for use and allocation by Sprint at Sprint’s sole
discretion, for Sprint sales force, direct and indirect, to use and demonstrate
to potential customers, Sprint Users, at Sprint’s Executive Briefing Center, at
tradeshows and other Sprint marketing events. Number of demonstration accounts
to be determined mutually by Sprint and Company. Sprint will actively distribute
Company demo accounts to all Sprint Sales and Sales Support staff. If
applicable, Company will also provide licenses/access to a demonstration version
of the PC features and functionality of each Application. Number of such PC
demonstration accounts to be mutually determined by Sprint and Company

 

  (2) In addition, if requested by Sprint and agreed to in writing by Company,
Company will (i) create a static demonstration version of each Application
(a) showing all features and functionalities and (b) which resides on the Device
and/or other Devices (local application); (ii) provide Sprint with unlimited
licenses to such demonstration versions; and (iii) make such demonstration
version available to Sprint for use and allocation by Sprint at Sprint’s sole
discretion, including, but not limited to, Sprint sales force, direct and
indirect, to use and demonstrate to potential customers, Sprint Users, at
Sprint’s Executive Briefing Center, at tradeshows and other marketing events.

 

  d. Sales Training

 

  i) Sprint will train and inform appropriate Sprint’s sales force
representatives of the availability of the Application(s) and Application(s)
updates through/on the Systems. Company will assist, collaborate and cooperate
with Sprint in the development, delivery and execution of sales training
including, but not limited to, training presentations, training documentation
and participation upon Sprint’s request and Company agreement, at training
forums at Company’s sole expense.

 

  ii) Company will train or inform its sales force of the availability of the
Application(s) through/on the Systems.

 

  iii) Sprint will make available to all Sales and Sales Support staff a Company
application certification program developed by Company

 

  e. Sprint’s Approval of Material. Company will submit to Sprint all
documentation, collateral, marketing, training, promotional, sales and any other
material (printed and electronic) which includes a reference to Sprint or a mark
and/or logo owned by Sprint and will obtain Sprint’s approval in writing prior
to its print, release and distribution by Company.

 

Sprint Confidential Information - Restricted

7



--------------------------------------------------------------------------------

 

2. Press Releases/Success Stories

 

  a. Press Release. If mutually agreed to in writing, Parties may jointly issue
a press release disclosing the availability of the Application(s) on the Systems
only if in accordance with the terms of this Agreement, including but not
limited to Section 21, 31 and 32 of the Agreement; provided, however, that the
foregoing will not restrict either Party from making press releases about their
respective products and services that do not include a reference to the other
Party.

 

  b. Success Stories. Sprint may, in its sole discretion, use Sprint customer
success stories for purposes, including but not limited to marketing materials
and sales efforts.

 

  c. Company will:

 

  i) Identify satisfied Sprint Users of each Application;

 

  ii) Upon obtaining all necessary releases, provide to Sprint such references
and descriptions of the Application(s) used by each satisfied Sprint User; and

 

  iii) Seek publicity opportunities related to Sprint User success stories.

 

  iv) List Company’s Application used and provide a link for further information
to Company’s Application website

 

3. Company Listed on Sprint’s Website

 

  a. Dependent upon Sprint’s receipt of required information being received in a
timely fashion and in its reasonable discretion, Sprint may, within sixty
(60) days of the Commercial Launch Date, list Company on Sprint’s web site,
currently located at http://www.sprint.com, subject to the following
requirements:

 

  i) Each Application and all Changes must have successfully passed the
Application testing certification process as defined in Section 3 of this
Agreement and must have been approved by Sprint; and

 

  ii) This Agreement must be in full force and effect.

 

  b. Company Application may be listed on Sprint’s website everywhere other
similar applications, products and services are listed.

 

  c. Information to be included in such listing may include but is not limited
to Company’s logo and a short description and a link to Company’s web site.
Listing of Company on Sprint’s web site is contingent upon Company’s submission
of and Sprint’s approval of the size of the logo and the description. If Company
fails to meet any requirement set forth in this agreement, Sprint may, in its
sole discretion, remove all references to Company from the Sprint web site.

 

4. Sprint listed on Company’s Website. Dependent upon Company’s receipt of
required information being received in a timely fashion, Company will, within
ten (10) days of the Commercial Launch Date, feature Sprint on Company’s web
site. Information to be included in such posting will include, but is not
limited to: Sprint logo and/or the Sprint Compatible logo and a link to the
Sprint commercial web site, currently located at http://www.sprint.com. Company
will treat Sprint no less prominently than other wireless carriers, other
wireless service providers or wireless device manufacturers/providers.

 

5. Sprint User Training and Education Documentation. During the Term, Company
may maintain a web site to be accessed by Sprint Users for demonstration of the
Application(s) and self-guided training. Company will also train Sprint Users on
all Application(s) and will bear the cost of such training. Company may provide
such training through its processing partners. This training will include, at a
minimum, distribution of Sprint pre-approved “Education Materials” containing
the information below:

 

  a. The appropriate Sprint logo;

 

Sprint Confidential Information - Restricted

8



--------------------------------------------------------------------------------

 

  b. Instructions regarding the Application(s) and use over the Devices (for
example Sprint approved directions on how to download, install, and use the
Application feature on a Device).

 

  i) Sprint Approval of the Educational Materials. Company will follow Sprint’s
documentation approval process of the Educational Materials, such approval to be
given at Sprint’s sole discretion and approval should not be unreasonably
withheld by Sprint

 

  ii) During the Term, Company may utilize Sprint-written and approved
documentation in Company’s user guide or web-based user documentation for each
Application, provided that Company will not remove any copyright or other
proprietary notices contained therein.

 

6. Sales Contest. Company may participate in or fund sales contest(s) organized
by Sprint. The conduct of sales contests and the participation of Company in
such sales contests will be at Sprint’s sole discretion. Sprint and Company will
mutually agree to the date of sales contests that Company may participate in or
fund. For each sales contest in which Company participates, Company will
compensate all identified winning sales teams. Sprint and Company will agree on
the method of compensation and the amount of compensation prior to the contest.
If Company fails to pay monies it commits to sales contests, Sprint will reserve
the right to withhold Payments due Company and pay the winners on Company’s
behalf.

 

7. OEM Integration Support. Sprint will use reasonable best efforts to work with
Supplier and Sprint handset OEMs to maximize the integration of Application 5
within the core features in each handset specifically including integration with
each of the following functions: contacts, calendar, email, browser, SMS and
search.

 

8. Premium Billing Enablement. Sprint will use reasonable best efforts to
undertake to provide billing support for both one-time and recurring billing and
infrastructure operations to support the implementation of seamless up-sell
capability in Product 5a, 5b and 5d for sales of Product 5c. In addition, in the
event that Supplier introduces additional premium versions of Application 5,
Sprint will use reasonable best efforts to undertake to provide billing support
and infrastructure operations to support the implementation of billing for such
products and seamless up-sell capability to any such new products.

 

9. 411 Service Integration. Sprint will use reasonable best efforts to complete
the ongoing project to integrate Application 5 services with the Sprint 411
capabilities such that Application 5 services will be seamlessly launched in
connection with 411 services as provided to End Users. Integration will
automatically add the address of the results from the 411 Directory Assist
request to the users Application 5 account and allow the End User to use
Application 5 to navigate to resultant address.

 

10. Customer Data from Supplier. Supplier will provide reporting on customer
data (at an individual subscriber/device level) for all applicable Supplier’s
products that are Sprint branded. This usage data will be made available to
Sprint no later than January 1, 2011 and provided on a monthly basis there after
and be associated at an individual subscriber level with a unique identifier as
determined by Sprint.

 

11. Sprint will take into consideration featuring of the following products on
devices, and will provide feedback and input to Supplier that will increase the
opportunity for such products to be featured on devices:

1. [*****] is a drive time productivity application which reduces driver
distraction by [*****] input for most common phone operation. This includes but
not limited to [*****].

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

9



--------------------------------------------------------------------------------

 

2. TeleNav [*****] – [*****] is a pre-loaded feature on all devices that allows
users to enter [*****]. This widget will then provide [*****] by launching a
Supplier application. Implementation of this feature differs by platform but on
all platforms this might be available on the home screen, above the fold. On
Android and BMP based devices, the implementation is [*****] on the home screen
that allows for user input. On Windows Mobile the implementation is [*****] on
the home screen above the fold. On BlackBerry the implementation is [*****] on
home screen that is always visible and doesn’t require a click to expose. On
platforms not listed here the [*****] will be displayed on the home screen and
if a [*****] is not feasible then an above the fold shortcut will be provided.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

10



--------------------------------------------------------------------------------

 

EXHIBIT D

PAYMENTS

 

1.

Payment 1A. For [*****] sold via orders placed by customers using a Sprint owned
or authorized Sales Channel. Sprint will pay to Company [*****] (“Payment
Percent 1A”) of the total fee(s) actually received by Sprint from a Sprint User
for use of the Applications (regardless of the Edition) (“Payment 1A”).

Payment 1B. For [*****] sold via orders placed by customers from all non-WAP
sites, including but not limited to: [*****] (‘Sales Channel 2”). Sprint will
pay to Company [*****]) (“Payment Percent 1B”) of the total fee(s) actually
received by Sprint from a Sprint User for use of the Applications (regardless of
the Edition) (“Payment 1B”).

For [*****] sold via orders placed by customers from all non-WAP sites,
including but not limited to: [*****] (‘Sales Channel 2”). Sprint will pay to
Company [*****] of the total fee(s) actually received by Sprint from a Sprint
User for use of the Applications (regardless of the Edition).

Payment 1D. For Application 5

Pay per Day Option:

Unlimited use of Application 5 in 24-hour period, all devices all Sales
Channels:

[*****] of the total fees actually received by Sprint from a Sprint User for the
pay per day option, based upon the price which will be determined by Supplier in
its sole discretion.

Monthly Recurring Subscription

Sprint will pay to Company [*****] (“Payment Percent 1D”) of the total fee(s)
actually received by Sprint from a Sprint User for use of the Applications
(regardless of the Sales Channel) (“Payment 1D”). TeleNav will in its sole
discretion determine the price to the end user of the Applications.

Monthly Recurring Subscription – Application 5(c)

Sprint will pay to Company [*****] of the total fee(s) actually received by
Sprint from a Sprint User for use of Application 5(c) (regardless of the Sales
Channel). TeleNav will in its sole discretion determine the price to the end
user of Application 5(c).

Application 5 Premium Services

Sprint will pay to Company [*****] of the total fee(s) actually received by
Sprint from a Sprint User for use of Application 5 Premium Services (regardless
of the Sales Channel) including MRC and Pay per day.

Bundled Pricing for Application 5

Upon execution of Amendment No. 3, Sprint will have the right to distribute
Application 5, Product 5d, Sprint Navigation or TeleNav Basic to all Sprint
subscribers on the Sprint Network as part of a Bundled Offering, and will in
addition have the right to distribute Product 5d to all Sprint subscribers on
the Boost Mobile and Virgin Mobile USA networks, in each case as part of Bundled
Offerings. At Suppliers election, Supplier may provide Product 5b, as an
alternative to Product 5d for any handset as an alternative product for
availability. In exchange for the distribution right provided to Sprint in
connection with Bundled Offerings, Sprint will pay to Supplier the following
sums for the license and service periods identified below:

 

                    Service Period    Fixed License and Service Fee
        September 1, 2010 to December 31, 2010    $[*****]         January 1,
2011 to December 31, 2011    $[*****]         January 1, 2012 to December 31,
2012    $[*****]

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

11



--------------------------------------------------------------------------------

 

The foregoing fees will not be subject to any adjustments or other provisions as
provided in Section 6 b. or c. and there will be no adjustment pursuant to such
Section as it relates to fees due or paid to TeleNav in connection with
Application 5 for the period from January 1, 2010 and the Effective Date of the
Amendment.

In the event the number of Sprint subscribers permitted to access Application 5
as part of a Bundled Offering, exceeds [*****] in a calendar month during
calendar year 2010, for all incremental subscribers for that month Sprint will
pay the amounts which previously would have been due under the terms of this
Agreement. In the event the number of Sprint subscribers permitted to access
Application 5 as part of a Bundled Offering, exceeds [*****] in a calendar month
during calendar year 2011, for all incremental subscribers for that month Sprint
will pay the amounts which previously would have been due under the terms of
this Agreement. In the event the number of Sprint subscribers permitted to
access Application 5 as part of a Bundled Offering, exceeds [*****] in a
calendar month during calendar year 2012, for all incremental subscribers for
that month Sprint will pay the amounts which previously would have been due
under the terms of this Agreement.

Payment 1F. For [*****] sold via orders placed by customers from including but
not limited to: Sprint Retail Stores, Sprint indirect dealers, Sprint National
Retailers such Sprint Master Dealers, Sprint Online Authorized Dealers. Sprint
will pay to Company [*****] (“Payment Percent 1F”) of the total fee(s) actually
received by Sprint from a Sprint User for use of the Applications (regardless of
the Edition) (“Payment 1F”).

 

2. Payment 2 - One-Time Set-Up Fee. Sprint will pay to Company [*****] for
(“Payment Percent 2”) of the total fee(s) actually received by Sprint from a
Sprint User for One-Time Set-Up Fee (“Payment 2”) (Payment Percent 1 and 2, the
“Payment Percent(s)”) (Payment 1 and 2, the “Payment(s)”).

 

3. Free [*****] Sprint User Trial. Sprint may make the first thirty (30) days of
[*****] service available to Sprint Users at no cost. During such period, Sprint
will not be obligated to make any Payment or Minimum Payment to Company for such
service. The Sprint User may terminate [*****] service at the conclusion of such
trial period. If at the end of such trial period the Sprint User decides to
continue service of [*****], the terms and conditions of this Agreement will
fully apply.

 

4. Price Changes/ Discounts. If there is any change to any price or offer of
discounts to a Sprint User as applied through the Sprint Billing system, the
parties will calculate the Payments based on the new and/or discounted price as
agreed to by both parties.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

12



--------------------------------------------------------------------------------

 

5. Minimum Payment for Sales Channel 1. Except for the free trial as described
in Section 3 of this Exhibit F, in no event will the Payments for Sales Channel
1 be less than following minimum payment:

 

Type of Payment

  

Minimum Payment

  

Suggested Retail

Pricing Without

Sprint Data

Application 3 – Editions:      

TeleNav Limited Routes – All Devices Except Blackberry (per month/per user)*

   $[*****]/month/per Sprint User (end-user)    Usually in a bundle so depends
on bundle pricing

TeleNav Unlimited Routes – All Devices Except Blackberry (per month/per user)

   $[*****]/month/per Sprint User (end-user)    $[*****]

 

6. Minimum Payment for Sales Channel 2. Except for the free trial and service
described in Section 3 of this Exhibit F, in no event will the Payment be less
than the amounts specified in the below table (“Minimum Payments”):

 

Type of Payment

  

Minimum Payment

  

Suggested Retail

Pricing Without

Sprint Data

Application 1:      

TeleNavTrack Lite (prior to 1/10/2010

   $[*****]/month/per Sprint User (end-user)    $[*****]

TeleNav Track Lite (after 1/10/2010)

   $[*****]/month/per Sprint User (end-user)    $[*****]

Application 2-Editions:

     

TeleNavTrack Basic

   $[*****]/month/per Sprint User (end-user)    $[*****]

TeleNavTrack Plus

   $[*****]/month/per Sprint User (end-user)    $[*****]

TeleNavTrack Enhanced

   $[*****]/month/per Sprint User (end-user)    $[*****]

TeleNavTrack Premium (prior to 1/10/2010)

   $[*****]/month/per Sprint User (end-user)    $[*****]

TeleNav Track Permium (after 1/10/2010

   $[*****]/month/Sprint user (end-user)    [*****]

TeleNav Track Standard

   $[*****]/month/per Sprint User (end-user)    $[*****]

Application 3-Editions

     

TeleNav Limited Routes- All Devices Except Blackberry (per month/per user)*

   $[*****]/month/per Sprint User (end-user)    Usually in a bundle so depends
on bundle pricing

TeleNav Unlimited Routes- All Devices Except Blackberry (per month/per user)*

   $[*****]/month/per Sprint User (end-user)    $[*****]

TeleNav Limited Routes- for the Blackberry (per month/per user)*

   $[*****]/month/per Sprint User (end-user)    Usually in a bundle so depends
on bundle pricing

TeleNav Unlimited Routes- for the Blackberry (per month/per user)

   $[*****]/month/per Sprint User (end-user)    $[*****]

One-Time Set-Up Fee (prior to 1/10/2010)

   $[*****]/One-Time Set-Up Fee/per Sprint User (end-user)    $[*****]

One-Time Set-Up Fee (after 1/10/2010)

   $[*****]/One-Time Set-Up Fee/per Sprint User (end-user)    $[*****]

One-Time Set-Up Fee – Application 7

  

$[*****]/One-Time Set-Up Fee/per Sprint User (end-user)

   $[*****] (New 1Q10)

Application 4 (Fleet)

   $[*****]/month/per Sprint User (end-user)    $[*****]

Application 6 [*****]

   $[*****]/month/per Sprint User (end-user)    $[*****]

Application 7-Editions

     

TeleNav Vehicle Manager –Standard

   $[*****]/month/per Sprint User (end-user)    $[*****] (New 1Q10)

[*****]

   $[*****]/month/per Sprint User (end-user)    $[*****] (New 1Q10)

Application 8 [*****]

   $[*****]/month/per Sprint User (end-user)    $[*****] (New 1Q10)

Application 9 - Editions

     

[*****]

   $[*****]/month/per Sprint User (end-user)    $[*****] (New 1Q10)

Asset Tracker

   $[*****]/month/per Sprint User (end-user)    $[*****] (New 1Q10)

Application 10 (Vehicle Tracker)

   $[*****]/month/per Sprint User (end-user)    $[*****]

 

* The number of Limited Routes per calendar month per Sprint User (end-user)
will be 10 Routes per calendar month or as otherwise agreed to in writing.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

13



--------------------------------------------------------------------------------

6. M-Commerce Revenue Share.

Sprint will receive [*****] of the Gross M-Commerce Revenue generated from
transaction fees derived within the application for M-Commerce purchases. “Gross
M-Commerce Revenue” means the gross amount of transaction fees due to Company
with respect to M-Commerce sales generated from within the Company Application
on the Sprint Wireless Network, less any applicable taxes (excluding Company’s
income tax).

 

7. No Termination Fee For Users. For the purpose of clarification, the sums
subject to the Payment Percent do not include Sprint User API fees, access,
airtime, wireless data transport, taxes or any other charges payable to Sprint
by Sprint Users. Company acknowledges and agrees that Sprint will not charge a
service termination fee in the event the Sprint User terminates use of the
Application before the end of the applicable term.

 

8. Payment Process

 

  a. The Payments will be calculated on a calendar [*****] basis and will be due
and payable by Sprint within [*****] days following the end of each [*****]. In
the case of Fixed License and Service Fees, such payments will be due and
payable no later than [*****] calendar [*****], except in the case of the
initial Fixed License and Service Fee which will be due and payable no later
than [*****] days after the date of the last party to execute this Amendment
No. 3. Payment for Application 5 for the 2012 calendar year will be made in
[*****] equal payments of [*****] and will be due and payable on [*****]. In the
event that Sprint exercises its right to terminate the Agreement, on or after
June 30, 2012, Supplier shall repay to Sprint the pro rata portion of the Fixed
License and Service Fee applicable to the period for which Supplier no longer
provides service to users prior to December 31, 2012. Such pro rata portion
shall be based upon the Fixed License and Service Fee for the Service Period
from January 1, 2012 to December 31, 2012.

 

  b. All email correspondence regarding Payments and Remittances should be sent
to the following:

 

  i) Jennice Chiu [*****]

 

  ii) Doug Miller [*****]

 

  iii) Dave Jordan [*****]

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

14



--------------------------------------------------------------------------------

 

  c. Sprint will remit all payments to:

 

Wire Address:

  

Pay to:

   Wells Fargo

Routing & Transit #:

   121000248

Beneficiary name:

   TeleNav, Inc.

For credit of:

   TeleNav, Inc.

Credit Account #:

   [*****]

Postal Service Address:

TeleNav, Inc.

Attn: Douglas Miller, CFO

1130 Kifer Rd.

Sunnyvale, CA 94086

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

15



--------------------------------------------------------------------------------

EXHIBIT J

ADVERTISING

The Parties desire to add allowances and additional terms for advertising on all
Company applications and Company and Sprint WAP properties.

 

1.0 DEFINITIONS

“Gross Media Revenue” means gross advertising and/or sponsorship, and/or
cost-per-click (action) revenue billed by Company with respect to advertising on
the Wireless Services that is displayed to users of Devices less credits for
under delivery of advertising impressions and any applicable taxes (excluding
Company’s income tax.)

“House Advertising” means self promotional advertisements the Company places on
the Wireless Services and will not receive revenue for this advertising. This
includes links to upgrade from a free Company application or service to a paid
Company application or service. Specifically, House Advertisements are used to
promote new features, other in-house revenue generators, and other media
properties of the Company.

 

2.0 ADVERTISING SERVICES

 

  1. Scope of Content and Services: Sprint agrees that Company may provide
Company Services (“Advertising Supported Content”) that may contain advertising,
provided such advertising adhere to all Advertising Guidelines listed in Exhibit
K. Parties agree that Advertising Supported Content will be offered free of
charge to Users unless otherwise specified in writing. There will be no cost to
Sprint for Advertising Supported Content.

All advertising must adhere to requirements Sprint Advertising Standards
outlined in Exhibit K which may change from time to time. Sprint reserves the
right to require review and approval of all advertisements prior to such
advertisements running on the Sprint network. At Sprint’s written request,
Company will terminate advertisements if Sprint, in its sole discretion,
determines the customer experience is negatively impacted due to advertising.
This may include a drop in page views and/or distinct visitors to the Company’s
WAP site in two (2) or more consecutive months or increase in number of
complaints received by Customer Care. Notwithstanding the foregoing provisions,
in the event Sprint pre-approves an advertisement and subsequently terminates
the advertisement, Sprint will allow Company’s advertiser to replace the
terminated advertisement with a different one until such time as the advertiser
has received the agreed upon impressions.

 

  2. Delivery and Support: All advertising will be delivered by Company’s vendor
of choice.

 

  3. Advertising Sales: All non-house Advertising, must be sold by Company at
rates to be agreed to in writing by Sprint, but in no event greater than
industry competitive advertising rates for similar inventory and placement.

 

  4.

Revenue Sharing – Billed/Paid Search Related Inventory: Company will pay Sprint
[*****] of the Gross Media Revenue on a calendar monthly basis for all billed
inventory served on the Sprint Wireless Network through Sprint Services for the
provision of search information. The only allowable deduction is (a) traditional
media commissions, when Company is invoiced for such commission based on a
compensation agreement between Company and an Ad Agency or Ad sales
organization.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

16



--------------------------------------------------------------------------------

 

  5. Calculation Example for Revenue Sharing – Billed Search Related Inventory

 

Impressions Delivered   Gross CPM   Gross Media       Revenue

Campaign A

  [*****] impressions   $[*****]   $[*****]            

Campaign B

  [*****] impressions   $[*****]   $[*****]            

Campaign C

  [*****] impressions   $[*****]           $[*****]            

Total

  [*****] impressions       $[*****]            

 

Average of the Billed Rate Charged to Advertisers

    $[*****]    [*****]               [*****]     

 

 

Total Gross Media Revenue:

                   $[*****]     

Sprint Share of Total Gross Media Revenue

   [*****]%     

Sprint Dollar Share of Total Gross Media Revenue

                   $[*****]   

 

6. Non-Search Advertising Revenue Share.

Revenue Sharing – Billed/Paid Inventory: Company will pay Sprint [*****] of the
Gross Media Revenue on a calendar monthly basis for all billed inventory served
on the Sprint Wireless Network through Sprint Services for other than the
provision of search information. The only allowable deductions are
(a) traditional media commissions, when Company is invoiced for such commission
based on a compensation agreement between Company and an Ad Agency or Ad sales
organization and (b) bad debt expense, when Company subsequently determines that
an amount previously billed is uncollectable,

Calculation Example for Revenue Sharing – Billed Non-Search Related Inventory

 

Impressions Delivered

   Gross CPM   

Gross Media

Revenue

Campaign A

   [*****] impressions    $[*****]    $[*****]            

Campaign B

   [*****] impressions    $[*****]    $[*****]            

Campaign C

   [*****] impressions    $[*****]            $[*****]            

Total

   [*****] impressions         $[*****]            

 

 

Average of the Billed Rate Charged to Advertisers

   $[*****]    [*****]                                         

Total Gross Media Revenue:

   $[*****]     

Sprint Share of Total Gross Media Revenue*

   [*****]%             

Sprint Dollar Share of Total Gross Media Revenue

   $[*****]   

 

7. Revenue Sharing – House Advertising: Company will limit house advertising so
that it averages no more than [*****] of total Company inventory available in
any one month to Sprint Users unless mutually agreed to by both Parties.

 

8. Payments: All Revenue Sharing payments are due to Sprint within [*****] days
of the end of the [*****]. Company will remit payments in accordance with
Exhibit J. Sprint reserves the right to change its policies and conditions for
the payment of Gross Media Revenue, including but not limited to payment
frequency, and Sprint will inform Company of any such change by providing
reasonable advanced written notice to permit Company to adjust its business
processes to meet any revised payment frequency request.

 

9. Taxes: Company is responsible for collecting and remitting all transaction
taxes imposed upon the sale of its goods or services including advertising.

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

Sprint Confidential Information - Restricted

17



--------------------------------------------------------------------------------

 

10. Reporting: Company will also deliver to Sprint, quarterly and with each
payment, a summary report supporting the amount paid for every campaign and in
total, which includes a line item showing total impressions served, total click
thru, and total payments.

 

11. Audit Rights. The Parties agree that each Party, or its authorized
representatives, will have the right, at any time (but no more than once per
year), upon reasonable notice, to perform an audit with respect to the other
Party’s performance of its obligations herein. For purposes of such audit, the
each Party will grant the other Party and its representative’s full and complete
access, during normal business hours and upon reasonable notice, to the Party’s
facilities, books, records, procedures, and all other information required to
ascertain any facts relative to its performance hereunder.

 

Sprint Confidential Information - Restricted

18